Charles K. Williams, the claimant, on the 28th day of July, 1919, was corporal in Company C, First Infantry, Illinois State Militia, and by order of Commander-in-Chief of the military forces of the State lie was ordered to the Eighth Regiment Armory at 35th street and Forest avenue in the City of Chicago for mobilization to suppress the race riots then raging on the south side of said city. With William T. Riggs and two other soldiers he proceeded in uniform to walk to the armory in question, as the street cars were stopped on account of the said riots. At the corner of East 35th. street and Forest avenue he and his companions were surrounded by a mob of two hundred people and claimant was assaulted about the head and face and shot in the back with a 15 calibre bullet. Claimant was removed to the Michael Reese Hospital for treatment and on August 13, 1919, was removed to his home where he was laid up for several months. The bulet with which the claimant was shot passed through his shoulder blade from the left side, struck the spine and was deflected and took an upward course, lodging in the right clavicle, grazing the lungs and diaphragm. Since the injury the claimant has had dizzy spells, suffered headaches, paralysis of the intestines, bowels and lower limbs, accompanied by limitation of motion and is suffering from permanent injuries as the result of this assault and gun-shot wound. Claimant is a married man, thirty-eight years of age, with four children all under the age of sixteen years, who are dependent upon him for support. The State of Illinois, through the Attorney General, has entered its appearance in this cause and admits liability on the part of the State, ■and states that there is no dispute about the facts set forth in claimant’s brief and argument. Under the provisions of section 154, chapter 129, page 2910 of Hurd’s Eevised Statutes, 1919, the State is liable for injuries suffered by an enlisted man of the National Guard, when in the performance of his duties upon orders from the Commander-in-Chief. In the opinion of the Court claimant is, therefore, entitled to recover in this case, and taking into consideration the provisions of the Workmen’s Compensation Act, making provision for compensation in similar cases, the claimant- is awarded the sum of thirty-five hundred dollars ($3,500.00).